DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/748,894 filed on 10/22/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) has not been submitted. 

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/20/2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-12 are examined on the merits.

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, it is suggested to replace “bulk traffic sorts” (line 1) with “bulk traffic slots” for correction of a typo and for clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Gehring et al. (US 2003/0193924 A1, hereinafter Gehring) in view of Harada (US 2005/0207370 A1, hereinafter Harada).

Regarding claim 1:
	Gehring teaches a method of communication in a network (see, Gehring: para. [0011] teaches a MAC protocol and method for use in a network system with TDMA frame definition), the method comprising: transmitting a network allocation map in a TDMA cycle, indicating reservation of time slots in the TDMA cycle (see, Gehring: para. [0112] teaches wherein the master device transmits an ALOHA message in the command section 46 of the TDMA frame 42 to ascertain or otherwise detect slave devices. Para. [0061] teaches wherein the command section 46 of the TDMA frame contains protocol messages (e.g., a network allocation map in a TDMA cycle) that includes assignments of the data slots by the master device to requesting devices.); and transmitting a synchronization signal in the TDMA cycle, to synchronize the timing of nodes in the network (see, Gehring: para. [0062] teaches wherein the TDMA frame comprising a Start-Of-Frame (SOF) section (e.g.,  synchronization signal) for synchronizing clocks in the slave devices (e.g., slave nodes) to the master clock in the master device (e.g., master node).); wherein each of the reserved time slots is identified by at least a network ID of a transmitting node in the network (see, Gehring: para. [0077] teaches wherein the command section 76 of the TDMA frame includes a slave sync (SS) block 78, a target or source identification number (ID) block 80, etc. wherein the ID block 80 accommodates the slave device identification number.).
Gehring does not explicitly teach wherein each of the reserved time slots is identified by a slot type comprising one of a low latency traffic slot, and a bulk traffic slot.
In the same field of endeavor, Harada teaches wherein the slot allocation information includes destination identifier (e.g., MAC address of a destination node) and allocation slot type which represents the type of each slot (see, Harada: Figs. 10A and 10B and para. [0105-0106]). Although Harada does not explicitly teach designation slot type as low latency or bulk traffic, this is simply Harada.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gehring with the teaching of Harada in order to represent the type of each slot for different types of required QoS (see, Harada: para. [0106]).
Gehring further teaches wherein the low latency traffic slots are repeated in the TDMA cycle at least as frequently as a guaranteed QoS latency parameter; and wherein the bulk traffic slots are at least as long as a guaranteed QoS throughput parameter (see, Gehring: para. [0061] teaches wherein the length of each data slot is dynamically configured and assigned by the master device according to the QoS parameters provided for the bandwidth range.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the communication method taught by Gehring in view of Harada to a vehicle network.
	
Regarding claim 4:
As discussed above, Gehring in view of Harada teaches all limitations in claim 1.
Gehring further teaches wherein the length of bulk traffic slots is greater than the length of the low latency traffic slots (see, Gehring: para. [0061] teaches wherein a wider data slot (e.g., bulk traffic slot) is assigned to slave devices capable of accommodating wider bandwidth transfers and a narrower data slot (e.g., low latency traffic slot) is assigned to slave devices with correspondingly limited bandwidth).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Harada further in view of Park et al. (US 2017/0201308 A1, hereinafter Park).

Regarding claim 2:
As discussed above, Gehring in view of Harada teaches all limitations in claim 1.
	Gehring in view of Harada does not explicitly disclose wherein the low latency traffic slots are repeated every 500 microsecond. 
In the same field of endeavor, Park teaches wherein each subframe in a TDMA frame having a length of 0.5 ms (i.e., 500 microsecond) (see, Park: para. [0074]), thereby the slots in each of the subframe are repeated every 500 microsecond.
Although, Gehring in view of Harada does not explicitly disclose wherein the low latency traffic slots are repeated every 500 microsecond, this is simply a Park.

Regarding claim 5:
As discussed above, Gehring in view of Harada teaches all limitations in claim 1.
	Gehring in view of Harada wherein the bulk traffic slots are repeated once every TDMA cycle.
In the same field of endeavor, Park teaches wherein a special subframe (e.g., a subframe with bulk traffic slots) in a TDMA frame is repeated once in a TDMA cycle (see, Park: para. [0076]).
Although, Gehring in view of Harada does not explicitly disclose wherein the bulk traffic slots are repeated once every TDMA cycle, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Park.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Harada further in view of Hiben et al. (DE 10197172 T5, hereinafter Hiben).

Regarding claim 3: 
As discussed above, Gehring in view of Harada teaches all limitations in claim 1.
Gehring in view of Harada does not explicitly teach wherein the low latency traffic slots are grouped together, and the group of low latency traffic slots is repeated every 500 microseconds.
	In the same field of endeavor, Hiben teaches wherein constructing TDMA timeslot structures by connecting multiple temporal patterns to form a basic pattern and replicating the basic pattern in terms of frequency for a greater degree of flexibility in terms of the occupied bandwidth of the slot, the length of the slot and the number of data symbols available in the slot (see, Hiben: para. [0043]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gehring in view of Harada with the teaching of Hiben in order to achieve a greater degree of flexibility in terms of the occupied bandwidth of the slot, the length of the slot and the number of data symbols available in the slot (see, Hiben: para. [0043]).

Claims 6-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gehring further in view of Harada.

Regarding claim 6:
	Park teaches a system for communicating in a network, the system comprising: a plurality of segments of equal duration (e.g., sub-frame with duration of 0.5 ms) within a TDMA network (see, Park: Fig. 1 and para. [0074] teach a plurality of subframes with equal duration within a TDMA network.); (see, Park: Fig. 1 and para. [0074] [0076] teach wherein each of the subframe consists of two consecutive slots in the time domain and the slots and the subframes forms a TDMA frame (e.g., a TDMA cycle) consisting of 10 subframes.).
Park does not explicitly teach wherein at least some of the plurality of communication slots supporting communication between a pair of nodes in the network; wherein the plurality of communication slots supporting communication between the pair of nodes in the network, is identified by a slot type comprising one of a low latency traffic slot, a bulk traffic slot; and wherein the low latency traffic slots are repeated in each of the plurality of segments and the bulk traffic slots are repeated at least in each TDMA cycle.
In the same field of endeavor, Gehring teaches wherein at least some of the plurality of communication slots supporting communication between a pair of nodes in the network (see, Gehring: para. [0061] teaches wherein the plurality of data slots are structured, configured, and managed by the master device for communication with a slave device.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Park with the teaching of Gehring in order to allow for centralized management of all MAC-level services by a master device with dynamic allocation slots within a TDMA frame definition (see, Gehring: Abstract).
Park in view of Gehring does not explicitly teach wherein the plurality of communication slots supporting communication between the pair of nodes in the network, is identified by a slot type comprising one of a low latency traffic slot, a bulk traffic slot.
In the same field of endeavor, Harada teaches wherein the slots are identified by a slot type (see, Harada: Figs. 10A and 10B and para. [0105-0106]). Although Harada does not explicitly teach designation slot type as low latency or bulk traffic, this is simply an intended use of having variable slot length and variable repetition cycle and a design implementation choice of slot designation that can be easily selected by a person of ordinary skill in the art based on the above teaching from Harada.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Park in view of Gehring with the teaching of Harada in order to represent the type of each slot for different types of required QoS (see, Harada: para. [0106]).
Park further teaches wherein the low latency traffic slots are repeated in each of the plurality of segments (see, Park: Fig. 1 and para. [0074] teach wherein each subframe in a TDMA frame having a length of 0.5 ms and thereby the slots (e.g., low latency traffic slots) in each of the subframe are repeated every 0.5 ms.) and the bulk traffic slots are repeated at least in each TDMA cycle (see, Park: para. [0076] teaches wherein a special subframe (e.g., a subframe with bulk traffic slots) in a TDMA frame is repeated once in a TDMA cycle).
Park in view of Gehring and Harada to a vehicle network.

Regarding claim 7:
As discussed above, Park in view of Gehring and Harada teaches all limitations in claim 6.
	Gehring further teaches wherein the system further comprising network allocation map slots (see, Gehring: Fig. 4, Command section 46), comprising a network allocation map (see, Gehring: para. [0061] teaches wherein the command section 46 contains protocol messages exchanged between the transceiver devices), the network allocation map further comprising identification of each of the communication slots by at least one of: a slot type comprising one of a low latency traffic slot, a bulk traffic slot; a network allocation map slot, a modem synchronization slot, or a probe slot; network ID of a transmitting node; network ID of a receiving node (see, Gehring: Fig. 6 and para. [0077] teach wherein the command section includes a target or source identification number); or length of the communication slot (see, Gehring: para. [0019] teaches wherein the data slot assignments comprises a length of time for transfer (slot length)).

Regarding claim 8:
Park in view of Gehring and Harada teaches all limitations in claim 6.
	Harada further teaches wherein the low latency traffic slots, and bulk traffic slots are further identified by at least a network ID of a transmitting node (see, Harada: Fig. 10B and para. [0107] teach wherein slot allocation information is composed of source MAC address, allocation slot type, and reserved area.).

Regarding claim 9:
As discussed above, Park in view of Gehring and Harada teaches all limitations in claim 6.
	Park further teaches wherein the duration of segments (e.g., subframe) is 500 microseconds (see, Park: para. [0074] teaches wherein each subframe in a TDMA frame having a length of 0.5 ms (i.e., 500 microsecond)).

Regarding claim 11:
As discussed above, Park in view of Gehring and Harada teaches all limitations in claim 6.
	Gehring further teaches wherein the length of bulk traffic slots is greater than the length of the low latency traffic slots (see, Gehring: para. [0061] teaches wherein a wider data slot (e.g., bulk traffic slot) is assigned to slave devices capable of accommodating wider bandwidth transfers and a narrower data slot (e.g., low latency traffic slot) is assigned to slave devices with correspondingly limited bandwidth).

Regarding claim 12: 
As discussed above, Park in view of Gehring and Harada teaches all limitations in claim 6. 
Gehring further teaches wherein the length of the low latency traffic slots, and bulk traffic slots are defined in a network allocation map (see, Gehring: para. [0061] teaches wherein the command section of the TDMA frame contains protocol messages (e.g., a network allocation map in a TDMA cycle) that includes allocation and assignment information assigned by the master device with narrower data slot (e.g., low latency traffic slot) and wider data slot (e.g., bulk traffic slot).).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gehring further in view of Harada further in view of Hiben.

Regarding claim 10:
As discussed above, Park in view of Gehring and Harada teaches all limitations in claim 6.
	Park in view of Gehring and Harada does not explicitly teach wherein the low latency traffic slots are grouped together, and the group of low latency traffic slots is repeated in each of the plurality of segments.
	In the same field of endeavor, Hiben teaches wherein constructing TDMA timeslot structures by connecting multiple temporal patterns to form a basic pattern and replicating the basic pattern in terms of frequency for a greater degree of flexibility in terms of the occupied bandwidth of the slot, the length of the slot and the number of data symbols available in the slot (see, Hiben: para. [0043]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Park in view of Gehring and Harada with the teaching of Hiben in order to achieve a greater degree of flexibility in terms of the occupied bandwidth of the slot, the length of the slot and the number of data symbols available in the slot (see, Hiben: para. [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     




/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471